Citation Nr: 0636774	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-07 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar 
spine disabilities. 

2.  Entitlement to service connection for chronic dermatitis.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from February 1960 to February 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

With regard to the veteran's claim of service connection for 
low back and cervical spine disorders, service medical 
records show that the veteran was seen for back problems, 
including complaints of low back pain, with findings of 
muscle and low back strain.  The veteran was also noted to 
have fallen on the ice and to have injured his ribs in 
December 1966.  In support of his claim, the veteran 
submitted a letter from his private physician; H. Patapanian, 
M.D., in which he indicated that the veteran had advanced 
degenerative disease throughout the cervical and thoraco-
lumbar spine.  He noted that this was consistent with a 
previous cervical injury which he described while practicing 
in unarmed combat counter measures.  

An examination is needed because it is unclear to what injury 
Dr. Patapanian was referring.  Dr. Patapanian had written in 
July 1999, that he suspected that the current disability was 
due to discogenic disease rather than fracture.  An 
examination is needed to obtain a competent opinion as to 
whether any current back disability is related to service.

With regard to the veteran's claim of service connection for 
a skin disorder, the veteran was treated for both urticaria 
and tinea cruris while in service.  The Board further 
observes that in a May 1999 report, the veteran was thought 
to have autoimmune chronic active hepatitis with secondary 
psoriasis which had responded to steroid therapy.  At the 
time of his January 2001 VA examination, the veteran was 
found to have reactive dermatitis urticaria.  However, the VA 
examiner did not render an opinion as to the etiology of the 
skin disease.  The veteran has reported post-service 
treatment for skin disease as early as 1981, thus suggesting 
a continuity of symptomatology since service.  An examination 
is needed to obtain a competent opinion as to whether any 
current skin disorder is related to active service or to the 
service-connected hepatitis.  

With regard to the veteran's claim for an increased 
evaluation for chronic hepatitis, the Board notes that the 
veteran, in his March 2004 substantive appeal, reported a 
worsening of his symptomatology.  He indicated that his 
condition repeated itself every six weeks and that he would 
go through a 7-10 day period of fatigue, malaise, weight 
loss/loss of appetite, nausea, vomiting, and right upper 
quadrant pain.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board further notes that the last 
comprehensive examination afforded the veteran occurred in 
January 2001.

The veteran has repeatedly reported that he received 
treatment for hepatitis and his other claimed disabilities 
from Dr. Hehir.  In a letter dated in January 2000, Dr. Hehir 
reported that he had been treating the veteran for hepatitis, 
back and neck disabilities, and skin cancer since 1998.  
Treatment records from Dr. Hehir have not been associated 
with the claims folder.  VA has an obligation to obtain these 
records.  38 U.S.C.A. § 5103A(b); Massey v. Brown, 7 Vet App 
204 (1994).

The Board notes that VA regulations applicable to the 
schedular criteria for evaluating digestive system 
disabilities, including infectious hepatitis (Diagnostic Code 
7345), were revised effective July 2, 2001.  See 66 Fed. Reg. 
29,486-489 (May 31, 2001).  New criteria were also 
established for the evaluation of hepatitis C under 38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  It does not appear that 
the veteran was provided with the regulatory criteria in 
effect prior to July 2, 2001.  He should be provided a copy 
of that regulation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment for back and neck disabilities, 
skin disease, and hepatitis from Dr. John 
G. Hehir, Birong, New South Wales, 
Australia.

The RO or AMC should schedule the veteran 
for an orthopedic or neurologic 
examination to determine the etiology of 
any current cervical or lumbar spine 
disability.  The pertinent contents of 
the claims folder must be made available 
to the examiner for review.

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current cervical and/or lumbar 
disability found is related to the 
veteran's period of active service, 
including the back disabilities noted 
during service?  A rationale should be 
provided for the opinion.

2.  The veteran should be scheduled for a 
dermatology examination to determine the 
etiology of any current skin disorder.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The pertinent 
contents of the claims folder must be 
made available to the examiner.  The 
examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current skin disorder is related 
to the veteran's period of active 
service, including the skin diseases 
noted in service?  If not, is it as least 
as likely as not that any current skin 
disorder is caused or aggravated by the 
service-connected hepatitis?  

The examiner should provide a rationale 
for the opinions.

3.  The veteran should be scheduled for 
an examination to determine the severity 
of his service-connected hepatitis.  The 
examiner should be given a copy of the 
pertinent rating criteria and should 
discuss the criteria listed indicating 
the absence or presence of the listed 
symptomatology.  The pertinent contents 
of the claims folder must be available 
to, and reviewed by, the physician.  The 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  After completion of the above, re-
adjudicate the claims.  If the claims are 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


